DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-49, 52-54, and 57-59 are rejected under 35 U.S.C. 102a1 as being anticipated by Isopahkala (US 5,749,172).
Regarding claim 45, Isopahkala discloses a kit of parts configurable for assembly within a window assembly, that defines a window opening, and includes a frame (Figure 1, elements 17 and 18) and a sash (Figure 1, at least element 21), wherein the sash is slidably mounted relative to the frame for slidable movement relative to the frame from a first position to a second position (See at least Figures 1 and 6, Examiner notes that element 21 is capable of a wide range of positions), wherein the kit comprises: a frame member (Figures 3-4, element 17) of the above-described frame, a sash member (Figure 6, considered top portion of element 21)  of the above-described sash; wherein: the frame member defines a retainer (See at least Figures 1, 3-4, and 6, considered at least elements 37 and 36); and the frame, the retainer, and the sash are co-operatively 

Regarding claim 46, Isopahkala discloses wherein: the sash is rotatable relative to the frame; and the inwardly movement, to which there is an absence of interference, includes a rotational component (See Figure 6 for sash rotation).  
Regarding claim 47, Isopahkala discloses wherein:  Page 2 of 10the sash, the frame, and the retainer are co-operatively configured such that, while the sash is disposed in the first position, the retainer is disposed proximate a midpoint of the sash member (See Figures 1 and 6, elements 34 and 37 are disposed along the entirety of the top and bottom of the sash member, and therefore also considered to be disposed “proximate a midpoint of the sash member”).  
Regarding claim 48, Isopahkala discloses wherein: the sash, the frame, and the retainer are co-operatively configured such that, while the sash member is slidably moving relative to the frame, there is an absence, or substantial absence, of interference to the slidable movement by the retainer (Examiner notes that the retainer of Isopahkala does not interfere with the sliding movements of elements 19-21).
Regarding claim 49, Isopahkala discloses wherein: the interfering by the retainer includes opposition to movement, by the retainer, of a retainable part (Figure 6, element 25’) that is fastened to the sash member, such that the kit further includes the retainable part (Element 37 opposes rotational movement of element 25’, until element 25’ is positioned in area of element 36).
Regarding claim 52, Isopahkala discloses wherein the absence of interference to movement is an absence of interference to movement by the retainer (See Figure 6).  
Regarding claim 53, Isopahkala discloses wherein:  Page 3 of 10the retainable part and the retainer are cooperatively configured such that while the sash is disposed within the frame and disposed in the first position: the retainable part is aligned with the retainer along an axis transverse to a plane of a glass pane supported by the sash, such that: deflection of the sash relative to the frame in the inwardly direction by a first distance is permitted, or substantially permitted, while deflection of the sash relative to the frame in the inwardly direction by a distance greater than the first distance is prevented, or substantially prevented, by interference between the retainable part and the retainer (Examiner notes that elements 25 and 17 are slidably engaged, and therefore a minimal amount of lateral movement or “play” (i.e. in an inward direction) is necessarily required between them. If no movement is possible between elements 25 and 17, in a direction perpendicular to the longitudinal axis of element 17, then the sliding functionality of element 25 would be inhibited, and the invention of Isopahkala would not function as intended).  
Regarding claim 54, Isopahkala discloses wherein: the interference between the retainable part and the retainer is such that at least a portion of the retainable part 
Regarding claim 57, Isopahkala discloses a kit of parts configurable for assembly within a window assembly, that defines a window opening, and includes a frame (Figure 1, elements 17 and 18) and a sash (Figure 1, at least element 21), wherein the sash is slidably mounted relative to the frame for slidable movement relative to the frame from a first position to a second position (See at least Figures 1 and 6, Examiner notes that the “first position” can be considered the arrangement illustrated in Figure 1, while the “second position” can be considered the position when element 25’ of element 21 is aligned with element 36, but element 21 is not rotatably pivoted away from the frame), wherein the kit comprises: a frame member (Figures 3-4, element 17) of the above-described frame, a sash member (Figure 6, considered top portion of element 21) of the above-described sash; wherein: the frame member defines a retainer (See at least Figures 1, 3-4, and 6, considered at least elements 37 and 36); and the frame, the retainer, and the sash are co-operatively configured such that, while the sash is disposed relative to the frame in the first position, the retainer is disposed such that: movement of the sash member in an inwardly direction relative to the frame member by a first distance is permitted; and movement of the sash member in an inwardly direction relative to the frame by a distance that is greater than the first distance is prevented, or substantially prevented, by interference, by the retainer, to movement of the sash member in the inwardly direction (Examiner notes that elements 25 and 17 are slidably engaged, and therefore a minimal amount of lateral movement or “play” is necessarily required between them. If no movement is possible between elements 25 and 17, in a 
Regarding claim 58, Isopahkala discloses wherein Page 5 of 10the sash is tiltably mounted relative to the frame such that the sash is disposed for pivoting movement relative to the frame from a first position to a third position (See Figure 6); and the frame, the retainer, and the sash are co-operatively configured such that while the sash is disposed relative to the frame and disposed in the first position, the retainer is disposed such that there is an absence of interference to pivoting movement of the sash relative to the frame, by the retainer, such that the sash becomes disposed in the third position (Examiner notes that the “third position” is illustrated in Figure 6).  
Regarding claim 59, Isopahkala discloses wherein: the interference by the retainer includes opposition to movement, by the retainer, of a retainable part (Figure 2, element 25’) that is fastened to the sash member, such that the kit further includes the retainable part.  


Claims 45-49, 52-54, and 57-61 are rejected under 35 U.S.C. 102a1 as being anticipated by Conley et al. (US 9,487,985) (hereinafter Conley).
Regarding claim 45, Conley discloses a kit of parts configurable for assembly within a window assembly, that defines a window opening, and includes a frame (Figures 1a-1j, shown but not explicitly labeled, See Figure 3a, considered at least elements 114 and 116) and a sash (Figures 1a-1j, considered to be any of elements 
Regarding claim 46, Conley discloses wherein: the sash is rotatable relative to the frame; and the inwardly movement, to which there is an absence of interference, includes a rotational component (See Figures 1a-1j for sash rotation).  
Regarding claim 47, Conley discloses wherein:  Page 2 of 10the sash, the frame, and the retainer are co-operatively configured such that, while the sash is disposed in the first position, the retainer is disposed proximate a midpoint of the sash member (See Figures 1a-1j, element 114 is disposed along the entirety of the top of the sash member, and therefore also considered to be disposed “proximate a midpoint of the sash member”).  
Regarding claim 48, Conley discloses wherein: the sash, the frame, and the retainer are co-operatively configured such that, while the sash member is slidably moving relative to the frame, there is an absence, or substantial absence, of 
Regarding claim 49, Conley discloses wherein: the interfering by the retainer includes opposition to movement, by the retainer, of a retainable part (Figures 1a-1j, elements 106a-106c respectively for elements 102a-102c) that is fastened to the sash member, such that the kit further includes the retainable part (Element 114 opposes rotational movement of elements 106a-106c, until elements 106a-106c are positioned in area of element 104, See at least column 6, lines 58-67).
Regarding claim 52, Conley discloses wherein: the absence of interference to movement is an absence of interference to movement by the retainer (Figures 1a-1j).  
Regarding claim 53, Conley discloses wherein:  Page 3 of 10the retainable part and the retainer are cooperatively configured such that while the sash is disposed within the frame and disposed in the first position: the retainable part is aligned with the retainer along an axis transverse to a plane of a glass pane supported by the sash, such that: deflection of the sash relative to the frame in the inwardly direction by a first distance is permitted, or substantially permitted, while deflection of the sash relative to the frame in the inwardly direction by a distance greater than the first distance is prevented, or substantially prevented, by interference between the retainable part and the retainer (Examiner notes that elements 106a-106c and 114 are slidably engaged, and therefore a minimal amount of lateral movement or “play” (i.e. in an inward direction) is likely present between them, however, even if zero lateral play would be present between elements 106a-106c and 114, Examiner notes that “zero inches” is still considered to be “a distance”).  
Regarding claim 54, Conley discloses wherein: the interference between the retainable part and the retainer is such that at least a portion of the retainable part impinges against at least a portion of the retainer (See at least Figures 1a-1j, element 106a-106c is considered to “impinge” against element 114).  
Regarding claim 57, Conley discloses a kit of parts configurable for assembly within a window assembly, that defines a window opening, and includes a frame (Figures 1a-1j, shown but not explicitly labeled, See Figure 3a, considered at least elements 114 and 116) and a sash (Figures 1a-1j, considered to be any of elements 102a, 102b, and 102c), wherein the sash is slidably mounted relative to the frame for slidable movement relative to the frame from a first position to a second position (See Figures 1a-1j, numerous positions are illustrated), wherein the kit comprises: a frame member (Figure 3a, element 114) of the above-described frame, a sash member (Figure 6, considered top portion of element 21) of the above-described sash; wherein: the frame member defines a retainer (See at least Figure 4c, considered wall of element 114 and element 104); and the frame, the retainer, and the sash are co-operatively configured such that, while the sash is disposed relative to the frame in the first position, the retainer is disposed such that: movement of the sash member in an inwardly direction relative to the frame member by a first distance is permitted; and movement of the sash member in an inwardly direction relative to the frame by a distance that is greater than the first distance is prevented, or substantially prevented, by interference, by the retainer, to movement of the sash member in the inwardly direction (Examiner notes that elements 106a-106c and 114 are slidably engaged, and therefore a minimal amount of lateral movement or “play” (i.e. in an inward direction) is likely present 
Regarding claim 58, Conley discloses wherein Page 5 of 10the sash is tiltably mounted relative to the frame (See Figure 1i) such that the sash is disposed for pivoting movement relative to the frame from a first position to a third position; and the frame, the retainer, and the sash are co-operatively configured such that while the sash is disposed relative to the frame and disposed in the first position, the retainer is disposed such that there is an absence of interference to pivoting movement of the sash relative to the frame, by the retainer, such that the sash becomes disposed in the third position (Examiner notes that the “third position” is illustrated in Figure 1i).  
Regarding claim 59, Conley discloses wherein: the interference by the retainer includes opposition to movement, by the retainer, of a retainable part (See at least Figures 1a-1i, elements 106a-106c) that is fastened to the sash member, such that the kit further includes the retainable part.  
Regarding claim 60, Conley discloses a kit of parts configurable for assembly within a window assembly, that defines a window opening, and includes a frame (Figures 1a-1j, shown but not explicitly labeled, See Figure 3a, considered at least elements 114 and 116) and a sash (Figures 1a-1j, considered to be any of elements 102a, 102b, and 102c), wherein the sash is slidably mounted relative to the frame for slidable movement relative to the frame from a first position to a second position, wherein the kit comprises: a frame member (Figure 3a, element 114) of the above-described frame, a sash member of the above-described sash; wherein: the frame 
Regarding claim 61, Conley discloses wherein the retainable part includes a limiter (Figure 3d, element 142) for limiting movement of the sash relative to the frame in the inwardly direction to the first distance.


Claims 57 and 59 are rejected under 35 U.S.C. 102a1 as being anticipated by Kessler (US 4,226,050).
Regarding claim 57, Kessler discloses a kit of parts configurable for assembly within a window assembly, that defines a window opening, and includes a frame and a sash (Figures 1 and 4-5, elements 12, 29, and 30), wherein the sash is slidably mounted relative to the frame for slidable movement relative to the frame from a first position to a second position, wherein the kit comprises: a frame member of the above-described frame, a sash member of the above-described sash; wherein: the frame member defines a retainer (Figure 5, elements 62 and 63); and the frame, the retainer, and the sash are co-operatively configured such that, while the sash is disposed relative to the frame in the first position, the retainer is disposed such that: movement of the sash member in an inwardly direction relative to the frame member by a first distance is permitted (See Figures 4 and 5); and movement of the sash member in an inwardly direction relative to the frame by a distance that is greater than the first distance is prevented (See Figure 5), or substantially prevented, by interference, by the retainer, to movement of the sash member in the inwardly direction.
Regarding claim 59, Kessler discloses wherein: the interference by the retainer includes opposition to movement, by the retainer, of a retainable part (Figures 4-5, .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Isopahkala (US 5,749,172).
Regarding claims 50 and 51, Although Isopahkala does not explicitly disclose wherein the sash member and the frame member are each defined by an extrusion, Examiner takes Official Notice that it is old and well-known in the art to manufacture frame members of a sliding barrier assembly via extrusion molding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture each of the sash and frame of the window assembly of Isopahkala using extrusion, since extrusion is cost-effective and well-known in the art, and since extrusion molding is a reliable and robust method for manufacturing uniform structural materials, such as a window sash and frame.
 Examiner additionally notes that claims 50 and 51 are considered to be product-by-process claims (due to the limitation “extrusion”). Examiner notes that it has been held .  

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 9,487,985) (hereinafter Conley).
Regarding claims 50 and 51, Although Conley does not explicitly disclose wherein the sash member and the frame member are each defined by an extrusion, Examiner takes Official Notice that it is old and well-known in the art to manufacture frame members of a window assembly via extrusion molding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture each of the sash and frame of the window assembly of Conley using extrusion, since extrusion is cost-effective and well-known in the art, and since extrusion molding is a reliable and robust method for manufacturing uniform structural materials, such as a window sash and frame. 
Examiner additionally notes that claims 50 and 51 are considered to be product-by-process claims (due to the limitation “extrusion”). Examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in .  

Allowable Subject Matter
Claims 55-56 and 62-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUSTIN B REPHANN/Examiner, Art Unit 3634